Citation Nr: 1029662	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  00-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to non-service connected disability pension 
benefits.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for Bells Palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant & D.J.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in February 2010 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
folder.

The issues of entitlement to service connection for sleep apnea, 
headaches, and Bells Palsy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

During the Veteran's BVA hearing in February 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
her appeal for entitlement to non-service connected disability 
pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to non-
service connected disability pension benefits, by the Veteran, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn the appeal for entitlement to 
service connection for non-service connected disability pension 
benefits, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to non-service connected disability 
pension benefits is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for 
sleep apnea.  Service treatment records indicate the Veteran was 
treated on multiple occasions for upper respiratory infections.  
Post-service records indicate the Veteran has been diagnosed with 
sleep apnea and she uses a continuous positive air pressure 
(CPAP) machine.  The Veteran's husband submitted a statement 
indicating that he has been married to the Veteran since December 
1990 and she has had excessive snoring and periods of not 
breathing during sleep.  The Veteran has not yet been afforded a 
VA examination for this disability.  A remand is necessary to 
afford the Veteran a VA examination and to obtain a nexus 
opinion.

The Veteran is also seeking entitlement to service connection for 
headaches.  She testified during the February 2010 hearing that 
she suffered from headaches during service.  The Board notes that 
the Veteran is competent to give evidence about what she 
experiences; for example, she is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, the Board finds the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Additionally, it was noted in October 1985 that 
the Veteran was in a car accident and complained of 
frontal/temporal headaches.  She was diagnosed with vascular vs. 
tension headaches.  Furthermore, it was also reported that in 
April 1987, she was hit on the head by a sofa chair and she 
complained of headaches.  She was diagnosed with a contusion of 
the left forehead.  As such, the Veteran should be afforded a VA 
examination for headaches and a medical opinion should be 
obtained.

Finally, the Veteran is seeking entitlement to service connection 
for Bells Palsy.  The Board notes that the Veteran was diagnosed 
with Bells Palsy in July 1986.  The Veteran testified in February 
2010 that she continues to experience flare-ups of the 
disability.  As such, the Veteran should be afforded a VA 
examination for headaches and a medical opinion should be 
obtained.

Additionally, a letter dated September 1999 indicates that the 
Veteran is currently receiving disability Social Security 
benefits.  These records should be associated with the claims 
folder.  Also, all updated treatment records should be obtained 
and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with the 
claims folder all updated treatment 
records and Social Security disability 
records.

2.  After updated records have been 
associated with the file, afford the 
Veteran a VA examination for sleep apnea.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records and lay statements regarding 
continuity of symptomatology, and offer 
comments and an opinion addressing whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's current sleep apnea had its 
onset during service or is in any other 
way causally related to service.

The examiner must not rely on the 
absence of evidence in the service 
treatment records to provide a 
negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  After updated records have been 
associated with the file, afford the 
Veteran a VA examination for headaches.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records and lay statements regarding 
continuity of symptomatology, and offer 
comments and an opinion addressing whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's current headaches had its onset 
during service or is in any other way 
causally related to service, including the 
motor vehicle accident and/or being hit in 
the head with a chair.

The examiner must not rely on the 
absence of evidence in the service 
treatment records to provide a 
negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

4.  After updated records have been 
associated with the file, afford the 
Veteran a VA examination for residuals of 
Bells Palsy.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records and lay statements regarding 
continuity of symptomatology, and offer 
comments and an opinion addressing whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that any 
identified residuals of Bells Palsy had 
its onset during service or is in any 
other way causally related to service.

The examiner must not rely on the 
absence of evidence in the service 
treatment records to provide a 
negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

5.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of her case.  

6.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


